Citation Nr: 0304176	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-00 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to February 9, 
1984 for the grant of service connection for arthritis of the 
dorsal spine, including the issue of whether prior decisions 
were based on clear and unmistakable error.

2.  Entitlement to an increased disability rating for 
residuals of a wound to the left shoulder with retained 
foreign body, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased disability rating for 
arthritis of the dorsal spine, currently evaluated as 10 
percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from November 1942 to December 
1945, including participation in the European theater as a 
tank commander.  He was awarded the Purple Heart Medal.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2002).

Issues in appellate status

These matters come to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit Michigan.  

In a June 2001 rating decision, the RO effectuated a May 2001 
Board decision which granted service connection for arthritis 
of the dorsal spine.  The RO assigned a 10 percent rating for 
the disorder effective December 9, 1993.  In August 2001 the 
veteran, through his representative, submitted a notice of 
disagreement in which he expressed disagreement with the 
rating assigned for arthritis of the dorsal spine and the 
effective date for the grant of service connection.  In 
challenging the assigned effective date the veteran contended 
that prior RO decisions were clearly and unmistakably 
erroneous in not granting service connection for a back 
disorder.
In December 2001 the RO provided the veteran a statement of 
the case pertaining to the issue of entitlement to an earlier 
effective date, including the sub-issue of whether prior 
decisions were clearly and unmistakably erroneous.  The RO 
assigned an effective date of February 9, 1984.  The veteran 
perfected an appeal as to that issue.

Also in appellate status is the issue of entitlement to a 
disability rating in excess of 20 percent for the residuals 
of a wound to the left shoulder with a retained foreign body.

As noted above, the veteran has expressed disagreement with 
the disability rating assigned for his service-connected 
arthritis of the dorsal spine as well as the effective date 
of service connection.  The RO has not provided the veteran a 
statement of the case as to the increased rating.  That issue 
will, therefore, be addressed in the remand portion of this 
decision.  See Manlincon v. West, 12 Vet. App. 238 (1999) 
[where a Notice of Disagreement is filed, but a Statement of 
the Case has not been issued, the Board must remand the claim 
to the RO to direct that a Statement of the Case be issued].

In a February 2002 rating decision the RO denied entitlement 
to a total rating based on individual unemployability.  The 
veteran has perfected an appeal of the February 2002 
decision.  The issue of his entitlement to a total rating 
based on individual unemployability is inextricably 
intertwined with the issue of the rating to be assigned for 
arthritis of the dorsal spine, in that the outcome of that 
issue may have significant impact on his eligibility for a 
total rating based on unemployability.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other].  Action by the Board as to 
the issue of the veteran's entitlement to a total rating 
based on individual unemployability is, therefore, being 
deferred pending resolution of the increased rating issue.

Other matters

In a December 2001 statement the veteran's representative 
expressed disagreement with the RO's December 2001 rating 
decision on the basis that "[t]he VARO has failed to 
calculate and setoff the attorney fees in this decision," and 
"[t]he calculation of the monetary award is not well 
explained such that it can be verified."  The matters of the 
representative's entitlement to attorney fees and the exact 
amount of the monetary award to which the veteran was 
entitled were in fact not addressed in the December 2001 
decision.  The representative's statement does not constitute 
a valid notice of disagreement.  See Cates v. Brown, 5 Vet. 
App. 399, 400 (1993) 
[a statement cannot be a notice of disagreement if the 
claimed issue was not adjudicated].  In the absence of a 
justiciable issue, the Board is without authority to act.  
Accordingly, these matters will be discussed no further 
herein.  If the veteran and his representative wish to pursue 
these matters further, they should communicate their concerns 
to the RO directly.

In his December 2001 statement the veteran's representative 
also asserted that the December 2001 rating decision was 
"clearly and unmistakably erroneous" in denying service 
connection for a shell fragment wound of the back, in the 
spinal area.  However, the December 2001 rating decision had 
not become final, and that decision accordingly cannot be 
attacked on the basis of clear and unmistakable error (CUE).  
See 38 C.F.R. § 3.105(a) (2002); Tetro v. West, 14 Vet. App. 
100 (2000).  In any event, the RO did not make a decision as 
to the issue of entitlement to service connection for a shell 
fragment wound of the back in the December 2001 rating 
decision; a reference to that disorder was shown on the 
coding sheet for the rating decision on a historical basis.  
Service connection for a shell fragment wound in the back, 
claimed as being in addition to the retained foreign body in 
the left axilla, was denied in an unappealed January 1994 
rating decision.  The representative's assertion of CUE in 
the December 2001 RO decision is therefore without merit.  If 
the veteran wishes to challenge the January 1994 rating 
decision on the basis of CUE, he should communicate such 
intent to the RO, with specific reasons therefor.    

In his pleadings to the RO the veteran's representative has 
asserted that an April 1969 Board decision was in error in 
denying service connection for a back disorder.  The RO does 
not, however, have jurisdiction to determine whether a Board 
decision was clearly and unmistakably erroneous.  See 
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 et seq. 
(2002).  If the veteran wishes to file a motion alleging 
Board CUE, he and his representative should follow the 
procedure established in the law and regulations. 

In August 2001, the veteran's representative argued that a 
1956 rating decision was clearly and unmistakably erroneous 
in not granting service connection for shrapnel retained in 
the left axilla.  In a July 1956 rating decision, however, 
the RO in fact included the retained foreign body as part of 
the service-connected residuals of the shrapnel injury.  The 
representative's argument is, therefore, without merit.  In 
any event, the issue of CUE in the RO's purported failure to 
service connect the retained foreign body has not been 
adjudicated by the RO and is not now before the Board on 
appeal.  


FINDINGS OF FACT

1.  The RO denied the veteran's initial claim of entitlement 
to service connection for a back disability in an unappealed 
June 1956 rating decision. 

2.   The RO again denied the veteran's claim of entitlement 
to service connection for a low back disability in October 
1968.  The RO's decision was affirmed by the Board in a March 
1969 decision. 

3.  Following the Board's March 1969 decision the veteran did 
not again claim entitlement to service connection for a back 
disorder until February 9, 1984.

4.  The residuals of a wound to the left shoulder with a 
retained foreign body are manifested by complaints of pain, 
productive of no more than moderately severe disability.


CONCLUSIONS OF LAW

1.  The veteran has failed to raise a valid claim of clear 
and unmistakable error in any decision issued prior to 
October 1968.  38 C.F.R. § 3.105 (2002).  

2.  Entitlement to an effective date prior to February 9, 
1984 for the grant of service connection for arthritis of the 
dorsal spine is not shown as a matter of law.  38 C.F.R. 
§§ 3.1(p), 3.105(a), 3.151, 3.400, 20.1400 (2002).

3.  The criteria for a disability rating in excess of 
20 percent for the residuals of a wound to the left shoulder 
with a retained foreign body are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Codes 5301 
and 5303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an effective date 
following his separation from service in December 1945 for 
the grant of service connection for arthritis of the dorsal 
spine.  He further contends that prior RO decisions were 
clearly and unmistakably erroneous in not granting service 
connection.  He also contends that he is entitled to an 
increased disability rating for his service-connected 
residuals of the left shoulder wound.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of these issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claims and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim for a higher rating for the residuals of the left 
shoulder wound.  See, in general, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002))] Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
38 C.F.R. § 3.159 (2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  In this case, the veteran's claim is not final and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, the United States Court of Appeals for Veterans 
Claims (the Court) has held that the provisions of the VCAA 
do not apply to a claim based on a previous decision having 
been the result of clear and unmistakable error.  See Livesay 
v. Principi, 15 Vet. App. 165 (2001).  The Court found that 
an attempt to obtain benefits based on an allegation of clear 
and unmistakable error "is fundamentally different from any 
other kind of action in the VA adjudicative process."  
See Livesay, 15 Vet. App. at 178.  An allegation of clear and 
unmistakable error does not represent a "claim," but a 
collateral attack on a final decision.  The provisions of the 
VCAA, and its implementing regulations, are not, therefore, 
applicable to that portion of the adjudication of the issue 
of the veteran's entitlement to an earlier effective date for 
the grant of service connection for arthritis of the dorsal 
spine which is dependent on a finding of clear and 
unmistakable error in  prior final decisions.

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO provided the veteran a statement of the case in April 
2002, in which the RO informed the veteran of the regulatory 
requirements for establishing entitlement to a higher rating, 
and the rationale for determining that the evidence he had 
then submitted did not show that those requirements were met.  
In the statement of the case the RO also informed the veteran 
of the provisions of 38 C.F.R. § 4.159 (2002) in terms of the 
relative duties of the veteran and VA in developing the 
evidence in support of his claim.  

On receipt of the veteran's appeal at the Board, in a January 
2003 notice the Board informed the veteran of the provisions 
of the VCAA regarding VA's duty to inform him of the evidence 
needed to substantiate his claim and the relative duties of 
the veteran and VA in developing that evidence.  The Board 
notified the veteran of the evidence required to establish 
entitlement to the 30 percent rating, and that he was 
responsible for identifying any sources that had evidence 
relevant to his claim.  On receipt of an identified source, 
the Board would attempt to obtain any relevant evidence on 
his behalf.  In that notice the Board also informed the 
veteran that he should submit any evidence in his possession, 
including statements from individuals familiar with his 
condition, in support of his claim.  In February 2003, the 
veteran's attorney stated that the veteran had no additional 
evidence or argument to present.

The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate his claim.

Duty to assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2002).  

The RO provided the veteran a VA medical examination in 
December 2001, the report of which reflects that the examiner 
recorded his past medical history, noted his current 
complaints, conducted a physical examination, and rendered 
appropriate diagnoses and opinions.  The veteran also 
submitted private treatment records in support of his claim.  
With respect to the earlier effective date claim, this issue 
revolves around evidence which has been in the claims folder 
for many years. 

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

1.  Entitlement to an effective date prior to February 9, 
1984 for the grant of service connection for arthritis of the 
dorsal spine, including the issue of whether prior decisions 
were based on clear and unmistakable error.

Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2002).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2002).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2002).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2002).

CUE

An unappealed decision of the RO or the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of clear and unmistakable error.  
Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 
7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 (2002).

The Court has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
"To prove the existence of clear and unmistakable error as 
set forth in § 3.105(a), the claimant must show that an 
outcome-determinative error occurred, that is, an error that 
would manifestly change the outcome of a prior decision."  
Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

Any claim of clear and unmistakable error must be pled with 
specificity.  Andre v. West, 14 Vet. App. 7, 10 (2000) (per 
curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 
(Fed. Cir. 2002).  This specific allegation must assert more 
than merely disagreement with how the facts of the case were 
weighed or evaluated.  In other words, to present a valid 
claim of clear and unmistakable error the claimant cannot 
simply request that the Board reweigh or reevaluate the 
evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that a clear and unmistakable error occurred 
the evidence must show that the law was incorrectly applied 
to the facts as they were known at the time and that, had the 
error not occurred, the decision would have been manifestly 
different.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  

When considering a claim of clear and unmistakable error, the 
determination must be made based on the record and the law in 
existence at the time of the prior, final decision.  Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) [quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992)]; Pierce v. 
Principi, 240 F.3d 1348 (Fed. Cir. 2001).

Prior RO decisions which are affirmed by the Board are 
subsumed by the final appellate decision.  See 38 C.F.R. § 
20.1104 (2001); see also Olson v. Brown, 5 Vet. App. 430, 
432-33 (1993).

Factual and procedural background

The veteran's service medical records show that in March 1945 
he incurred a shrapnel wound to the left shoulder, which was 
described as slight with local infiltration.  The wound was 
immediately bandaged and antibiotics were given, but the 
foreign body (shrapnel) was not removed.  The service medical 
records do not show any evidence of infection, complications, 
or prolonged treatment.  On separation from service in 
December 1945 examination revealed a scar on the left 
anterior shoulder, but no other abnormality was found.  The 
service medical records are negative for any complaints or 
clinical findings pertaining to the back.

The veteran initially claimed entitlement to VA compensation 
benefits in December 1945  He described his disability as a 
penetrating shrapnel injury to the left shoulder.  He made no 
reference to any injury or disability pertaining to the back.  
In a December 1945 rating decision the RO granted service 
connection for gunshot wound scars on the left shoulder and 
forearm, rated as 10 percent disabling.  The veteran was 
notified of the December 1945 decision and did not appeal.

During a December 1948 VA examination the veteran complained 
of pain in the back while working, which prevented him from 
performing heavy work.  Examination revealed a two by three 
centimeter scar on the anterior aspect of the left shoulder, 
with pain just below the left scapula.  Range of motion of 
the arm was normal, and there was no evidence of muscle 
atrophy of the muscles in the arm or shoulder girdle.  In 
July 1948 and January 1949 rating decisions the RO confirmed 
and continued the 10 percent rating that had been assigned.  
The veteran was notified of those decisions and did not 
appeal.

In a January 1956 statement the veteran claimed entitlement 
to service connection for retained shrapnel in the upper 
chest and an increased rating for the residuals of the 
shrapnel wound.  He submitted a January 1956 report from 
R.T.E., M.D., in which the physician indicated that since his 
separation from service the veteran had complained of pain in 
the back in the area of the juncture of the dorsal and lumbar 
spine.  R.T.E., M.D. referenced an X-ray study that had shown 
sclerosis of both sacroiliac joints and a piece of shrapnel 
in the upper chest.

In conjunction with a May 1956 VA medical examination the 
veteran denied having any symptoms in the left shoulder, but 
complained of pain in the chest with heavy work or lifting.  
Examination revealed a healed, one-inch scar on the anterior 
left shoulder that was non-tender and freely movable.  There 
was no impairment of movement in the left shoulder, or any 
subjective complaints.  Examination of the chest wall was 
normal.  The examiner determined, following an X-ray study, 
that the injury to the left shoulder resulted in no residual 
disability, and he was unable to locate any retained shrapnel 
in the chest wall.  

In a June 1956 rating decision the RO denied entitlement to 
service connection for shrapnel in the chest and sclerosis of 
the sacroiliac joints, and continued the 10 percent rating 
that had been assigned for the service-connected shoulder 
disability.  The veteran was notified of the RO decision that 
his back disorder was not incurred in service.  He did not 
appeal.

A subsequent X-ray study showed a retained metallic fragment 
in the left axilla, with no bone or joint abnormality.  In a 
July 1956 rating decision the RO re-defined the service-
connected disability as a moderate wound to muscle group I, 
left shoulder, with retained foreign body, and continued the 
10 percent rating that had been assigned.  

In a January 1968 report Dr. E. stated that the veteran had 
been under his care for back problems caused by shrapnel 
wounds in 1945.  The veteran submitted that report in 
February 1968 with his claim for an increased rating or 
pension benefits.  
During a March 1968 VA examination the veteran complained of 
pain in the low back while working.  He reported having 
injured his back that winter while shoveling snow, and that 
his physician had recommended that he not return to his 
previous work as a brick layer.  He described the pain as 
below the rib cage on the left side of the back.  A neurology 
examination was normal, and the examination resulted in no 
diagnosis other than the shrapnel wound scar in the area of 
the left shoulder.  

The veteran submitted an October 1968 X-ray study of the 
cervical, dorsal, and lumbar spine in October 1968 that 
revealed disc narrowing and minimal osteoarthritis in the 
cervical spine, minimal osteoarthritis and slight scoliosis 
in the lower dorsal spine and a normal lumbar spine.  The RO 
interpreted that submission as a claim for service connection 
for a back disorder, and in an October 1968 rating decision 
the RO denied entitlement to service connection for 
osteoarthritis of the cervical and dorsal spine.  The veteran 
appealed the April and October 1968 decisions.  In a March 
1969 decision the Board denied entitlement to service 
connection for arthritis of the cervical and dorsal spine.  
The Board also increased the rating for the residuals of the 
shrapnel wound from 10 to 20 percent by rating the disability 
as a moderately severe injury to muscle group III.  

In February 1984 the veteran submitted an application for 
compensation or pension benefits, in which his claimed 
disabilities included arthritis.  With that application he 
submitted a January 1984 medical report showing that he had 
been treated since October 1977 for degenerative arthritis of 
the upper thoracic spine.  A VA examination in March 1984 
resulted in diagnoses of a scar on the left anterior shoulder 
from a shell fragment wound to muscle group III and a 
retained foreign body, moderate degenerative arthritis of the 
cervical spine, and minimal degenerative arthritis of the 
lumbar spine.  The X-ray study of the spine showed no 
abnormalities in the dorsal segment of the spine.  In an 
April 1984 rating decision, the RO found that degenerative 
arthritis of the cervical and dorsal spine was not related to 
service.  However, the notice informing the veteran of the 
April 1984 decision did not inform him of that determination.

On March 22, 1993, the veteran submitted a request to reopen 
his claim, asserting that the shrapnel wound had caused 
injury to his back.  During a VA examination in April 1993 he 
claimed to have injured his back when he incurred the 
shrapnel wounds in March 1945.  The examination resulted in a 
diagnosis of degenerative disc disease in the lower cervical, 
thoracic, and lumbar spine.

In a January 1994 rating decision the RO denied service 
connection for the back disability, which decision the 
veteran appealed to the Board.  He submitted the report of an 
April 1995 X-ray study of the chest, which revealed a piece 
of shrapnel from the lateral projection.  Following an 
October 1996 remand by the Board, in a January 1997 
supplemental statement of the case the RO determined that the 
X-ray study was not new and material, in that it was 
cumulative of the evidence previously of record.  In a June 
1997 decision the Board determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for arthritis of the 
cervical or dorsal spine.

The veteran appealed the Board's June 1997 decision to the 
Court.  As a result of a joint motion for remand the Court in 
an October 1998 order vacated the June 1997 decision and 
remanded the appeal to the Board.  The Court vacated the 
decision due to the intervening decision of the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), in which the 
Federal Circuit invalidated the definition of new and 
material evidence that the Board had applied in the June 1997 
decision.

In an April 1999 decision the Board found that new and 
material evidence had been submitted, and reopened the claim 
for service connection for arthritis of the cervical and 
dorsal spine.  The Board then remanded that issue to the RO 
to obtain a medical opinion regarding a nexus between the 
retained shell fragment and the arthritis, and to adjudicate 
the substantive merits of the veteran's claim.

The veteran underwent a VA joints examination in May 1999, 
following which the examiner provided the opinion that the 
arthritis in the veteran's cervical, dorsal, and lumbar spine 
was not related to the shell fragment wound that he incurred 
in service.  The veteran submitted a November 1999 report 
from R.E.W., M.D., in which the physician provided the 
opinion that the veteran's back disability was caused by a 
March 1945 injury to the back, in that the veteran had 
reported that being hit by shrapnel had caused him to 
hyperextend his back and that he had continuing pain since 
then.

The veteran submitted a statement in December 2000 in which 
he reported having injured his back twice during service; 
once when he was knocked unconscious and fell on his back, 
and the second time when he incurred the shrapnel wound and 
hyper-extended his back.  He asserted that these injuries 
caused muscle and ligament damage, and that he had suffered 
back pain ever since.

Based on the evidence shown above, in a May 2001 decision the 
Board granted service connection for arthritis of the dorsal 
spine.  The Board found that the veteran's statements 
regarding an in-service back injury were deemed to be 
evidence of such, in accordance with the provisions 
38 U.S.C.A. § 1154(b) pertaining to injuries incurred by 
combat veterans, and noted that the veteran had been treated 
for back pain within a few years of his separation from 
service.  The Board did not find that the arthritis of the 
dorsal spine was caused by the shrapnel injury to the left 
shoulder area.

As previously described in the Introduction, in effectuating 
the Board's May 2001 decision, in June 2001 the RO assigned a 
10 percent rating for dorsal spine arthritis, effective 
December 9, 1993.  The RO later revised the effective date to 
February 9, 1984, based on a finding that the veteran's 
application filed on that date could be  construed as a claim 
for service connection.  



Analysis

A review of the procedural history of this case reveals that 
Dr. E. reported in January 1956 that the veteran had 
complained of back pain since his separation from service, 
which the RO accepted as a claim for service connection for 
sclerosis of the sacroiliac joints.  The RO denied 
entitlement to service connection for a back disability in 
June 1956.  The veteran did not appeal that decision.  The 
veteran did not expressly claim entitlement to service 
connection for a back disorder until May 1968.  The RO denied 
the veteran's claim in October 1968, and the RO's decision 
was affirmed by the Board in March 1969.  The veteran next 
claimed entitlement to service connection for a back 
disability on February 9, 1984, which date has been assigned 
as the effective date of service connection.

In multiple statements beginning in October 1998 the 
veteran's representative has asserted that the veteran 
submitted a claim for his back injuries in 1945, which had 
never been properly adjudicated.  He further asserted that 
any reasonable fact finder or any competent physician would 
have concluded that the in-service injury had caused injury 
to the veteran's back, and that the RO erred in not inferring 
a claim for service connection for a back disorder.  He also 
noted that the veteran is not required to specify the statute 
or regulation under which he is seeking benefits.
The representative has further contended that all RO 
decisions pertaining to the veteran's back claim since his 
first application for benefits was denied were clearly and 
unmistakably erroneous in not awarding service connection for 
a back disability.  The Board will address each of these 
contentions in turn.

Unadjudicated claim(s) of entitlement to service connection
 
Although the veteran's position has not been not stated with 
precision by the representative, it appears that the 
contention advanced is that the veteran at some time prior to 
February 9, 1984 raised a claim of entitlement to service 
connection for his back disability which was not adjudicated 
by the RO and that an earlier effective date should be 
assigned on that basis.  The representative has referred to 
1945, but he has not specified exactly when and how that 
alleged claim was presented to VA. 

VA is required to consider all issues reasonably raised by a 
veteran's statements and evidence.  See EF v. Derwinski, 1 
Vet. App. 324, 326 (1991).  However, VA is not required to 
conduct an exercise in prognostication by inferring any claim 
for service connection in the absence of evidence showing 
that the veteran is claiming benefits for a disability that 
is related to service.  See Talbert v. Brown, 7 Vet. App. 
352, 356 (1995).  In Brannon v. West, 12 Vet. App. 32 (1998), 
the Court observed that while the Board must interpret an 
appellant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the appellant.  The 
Court has held that an appellant must have asserted a claim 
expressly or impliedly. 
See Isenbart v. Brown, 7 Vet. App. 537, 540-41 (1995).   

The evidence demonstrates that prior to January 1956 the 
veteran did not submit any claim, either formal or informal, 
for service connection for a back disorder.  The RO therefore 
had no reason to believe that the veteran was claiming that 
his back complaints were related to his military service.

The veteran does not appear to contend that he filed a 
specific claim for service connection for a back disability 
in 1945 or for a number of years thereafter. The 
representative's assertion that such a claim may be inferred 
is not supported by any evidence of record.  Indeed, the 
veteran's representative has not pointed to any specific 
evidence supportive of such contention.  His assertion that 
any reasonable fact finder or any competent physician would 
have concluded that the in-service injury had caused injury 
to the veteran's back is specious.  The record on appeal 
demonstrates that prior to May 1968 the veteran made no 
statements indicating that any in-service injury to his back 
had caused his then-current back symptoms, and prior to 
January 1956 the medical evidence did not reflect a nexus to 
service.  The RO properly adjudicated the January 1956 and 
May 1968 claims, and those decisions are final.  There are no 
other unadjudicated claims, and the veteran has pointed to no 
other claims.

In short, entitlement to an earlier effective date for 
service connection for arthritis of the dorsal spine may not 
be granted based on a purported prior unadjudicated claim
or claims.

As shown above, the veteran did not submit any claim, either 
formal or informal, for service connection for a back 
disorder until January 1956.  That claim was finally denied 
by the RO in June 1956.  The veteran again claimed 
entitlement to service connection for a back disorder in May 
1968.  The RO denied that claim in October 1968, which 
decision was affirmed by the Board in March 1969.  The 
Board's decision is final.  An effective date for the grant 
of service connection based on a claim submitted prior to 
March 1969 cannot, therefore, be established.

Following the March 1969 denial, the veteran did not again 
claim entitlement to benefits for a back disorder until 
February 9, 1984.  Because the claim was filed after 
entitlement arose, the date of the claim determines the 
effective date.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. 
§ 3.400(b)(2) (2002).  

The Court has held that it is the claim that results in the 
award of benefits, not any previously filed claim, that 
determines the effective date.  Sears v. Principi, 16 Vet. 
App. 244, 246-47 (2002).  The RO has interpreted the February 
1984 application for compensation or pension benefits as a 
claim for service connection for a back disorder, and 
established the effective date based on that claim.  Because 
a viable claim for service connection for a back disorder was 
not filed until February 9, 1984, entitlement to an effective 
date prior to February 9, 1984 for the grant of service 
connection for arthritis of the dorsal spine is precluded as 
a matter of law.  See Shields v. Brown, 8 Vet. App. 346, 349 
(1995) [an earlier effective date cannot be granted in the 
absence of statutory authority, which requires the filing of 
a viable claim].
    
CUE claim

The veteran through his representative has proffered a vague, 
general allegation of CUE in unspecified prior RO rating 
decisions.  Neither the veteran or his representative have 
referenced any facts, as they were known at the time, that 
were not considered by the RO, or any pertinent statutory or 
regulatory provisions that were incorrectly applied to the 
facts, which is required in order to establish a valid claim 
of clear and unmistakable error.  See Damrel v. Brown, 6 Vet. 
App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 
(1992).  A disagreement as to how the evidence was 
interpreted cannot constitute a valid claim of clear and 
unmistakable error.  See Crippen, 9 Vet. App. at 412.  

Neither the veteran or his representative have pled with any 
degree of specificity any error of law or fact that allegedly 
occurred, as required by law.  See Andre, 14 Vet. App. at 10.  
The Board finds, therefore, that the veteran has failed to 
raise a valid claim of clear and unmistakable error in any 
decision issued by the RO prior to May 1968.  His claim of 
clear and unmistakable error in the prior decisions is, 
therefore, denied as a matter of law.  See Luallen v. Brown, 
8 Vet. App. 92, 96 (1995) [if the veteran fails to plead a 
valid claim of clear and unmistakable error, his claim should 
be denied as a matter of law].

The Board further observes that to the extent that the 
veteran is attempting to challenge the October 1986 RO 
decision on the basis of CUE, that decision was affirmed by 
the Board in March 1969.  The October 1968 decision was, 
therefore, subsumed by the Board's March 1969 decision, and 
is not subject to reopening based on clear and unmistakable 
error.  See Manning v. Principi, 16 Vet. App. 534, 540-41 
(2002).  As noted in the Introduction, if the veteran wishes 
to challenge the April 1969 Board decision on the basis of 
alleged CUE, he must do so by filing a  motion with the 
Board, using correct procedure.  The veteran and his 
representative are specifically referred to 38 C.F.R. 
§§ 20.1403 and 20.1404 concerning, respectively what 
constitutes clear and unmistakable error and the requirement 
that such error be pleased specifically.

The RO did not issue any rating decisions regarding the 
veteran's entitlement to service connection for a back 
disorder from April 1969 to April 1984.  The RO has 
established an effective date of February 9, 1984, for the 
grant of service connection, based on the veteran's 
application for VA compensation or pension submitted on that 
date.

In short, the only RO rating decision which could be the 
subject of a CUE challenge was the June 1956 decision.  As 
indicated above, the veteran and his representative have not 
presented specific, cogent argument which identifies alleged 
CUE in that decision.  The CUE claim is therefore denied as a 
matter of law. 

2.  Entitlement to an increased disability rating for 
residuals of a wound to the left shoulder with retained 
foreign body, currently evaluated as 20 percent disabling.

Relevant law and regulations

Increased disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2002).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56(c) (2002).

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56(d) (2002).

Muscle disability is severe if it was caused by a through and 
through or deep penetrating wound due to a high-velocity 
missile or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring.  The 
evidence of severe muscle disability includes service 
department or other evidence showing hospitalization for a 
prolonged period for treatment of the wound, consistent 
complaints of the cardinal signs and symptoms of muscle 
disability as shown above, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of the inability to keep up with work requirements.  The 
objective findings include ragged, depressed, and adherent 
scars indicating wide damage to the muscle groups in the 
missile's track, loss of deep fascia or muscle substance, 
soft flabby muscles in the wound area, muscle swelling and 
hardening abnormally in contraction, and severe impairment of 
strength, endurance, or coordinated movements in comparison 
to the sound side.  Evidence of severe muscle disability also 
includes X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and the explosive 
effect of the missile, adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle, diminished muscle excitability to pulsed electrical 
current in electro diagnostic tests, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, atrophy of muscle groups not in the track of the 
missile, or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d) (2002).

Specific schedular criteria

Diagnostic Code 5301 pertains to injuries to muscle group I, 
consisting of the extrinsic muscles of the shoulder girdle, 
including the trapezius, the levator scapulae, and the 
serratus magnus.  These muscles control upward rotation of 
the scapula and elevation of the arm above shoulder level.  
The diagnostic code provides a 40 percent rating for severe 
injury to the major extremity (30 percent if minor); a 
30 percent rating for moderately severe injury to the major 
extremity (20 percent if minor); 10 percent ratings for 
moderate injury to either extremity; and non-compensable 
ratings for slight injury to either extremity.  38 C.F.R. 
§ 4.73 (2002).

Diagnostic Code 5303 for injury to muscle group III applies 
to the intrinsic muscle of the shoulder girdle, including the 
pectoralis major and the deltoid.  The muscles control 
elevation and abduction of the arm to shoulder level, and the 
forward and backward swing of the arm.  The diagnostic code 
provides a maximum 40 percent rating for severe injury to the 
major extremity, and a 30 percent rating for severe injury to 
the minor extremity.  A 30 percent (20 percent if minor) 
rating applies for moderately severe muscle injury, and a 
20 percent rating is applicable for moderate injury to the 
major or minor extremity.  The disability is non-compensable 
for injury to either extremity that is slight.  38 C.F.R. 
§ 4.73 (2002).

Standard of review

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.  
The Federal Circuit has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

As previously stated, the service medical records show that 
in March 1945 the veteran incurred a shrapnel wound to the 
left shoulder, which was described as slight with local 
infiltration.  The wound was immediately bandaged and 
antibiotics were given, but the foreign body (shrapnel) was 
not removed.  The service medical records do not show any 
evidence of infection, complications, or prolonged treatment.  
On separation from service in December 1945, physical 
examination revealed a scar on the left anterior shoulder; no 
other abnormality was found.  The RO granted service 
connection and assigned a 10 percent rating for scars of 
gunshot wounds to the left shoulder and forearm in December 
1945.  

A VA examination in May 1956 resulted in the conclusion that 
the in-service injury did not result in any chronic 
disability.  Multiple X-ray studies have shown the retained 
shell fragment in the left axilla, lateral to the left 
scapula.  In the July 1956 rating decision the RO determined 
that the injury had occurred to Muscle Group I.

In March 1969, the assigned disability rating was increased 
to 20 percent based on a finding by the Board of moderate 
injury to Muscle Group III.  The 20 percent rating has been 
in effect since February 1968, and is a protected rating.  
See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951 (2002).  
In effectuating the Board's March 1969 decision, however, in 
the April 1969 rating decision the RO retained the 
description of the service-connected disability as being to 
muscle group I.  

A VA examiner in March 1984 determined that the shrapnel 
injury had occurred to muscle group III, and that any 
residuals were then asymptomatic.  During an April 1993 
examination the veteran denied having received any treatment 
for the injury to the left shoulder after his separation from 
service.  He denied having any symptoms in the left shoulder, 
or that the injury caused any limitations in his activities.  
He also reported being right-handed.

The veteran underwent a VA muscles examination in December 
2001, during which he complained of constant pain in the 
back, but stated that the left shoulder injury caused only 
minimal pain and "did not bother him much."  Examination 
revealed a one by two inch scar of the entry wound on the 
anterior of the left shoulder, but no exit wound.  The scar 
was tender on palpation, non-adherent, of normal texture and 
slightly depressed, with no ulceration or breakdown of the 
skin or tissue loss.  The examiner determined that the scar 
did not result in any limitation of function.  The examiner 
also determined that the shrapnel injury had not caused any 
tissue or muscle loss, adhesions, muscle herniation, or 
damage to the tendons, bones, joints, or nerves.  The veteran 
had fair muscle strength in the shoulder, and there was no 
loss of muscle function.  He was able to flex and abduct the 
left shoulder to 160 degrees, with pain at 160 degrees.

Analysis

The veteran and his representative contend that the shrapnel 
wound to the left shoulder should be rated as 30 percent 
disabling for a severe muscle injury, because the wound 
caused a through and through injury to the muscle girdle.  
The representative also contends that the shrapnel injury 
caused discoloration of the left arm due to the retained 
shrapnel fragment, and that the veteran is entitled to a 
separate rating for the retained shell fragment in the left 
axilla, in addition to the currently assigned rating for 
injury to the muscle group.  

Schedular rating

The veteran's left shoulder disability is evaluated as 20 
percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 
5301 [muscle injury, Muscle Group I].  Medical evidence 
alternatively suggests that muscle Group III may be involved.  
The criteria in Diagnostic Code 5303 mirrors that contained 
in Diagnostic Code 5301.  Under both codes, a 20 percent 
disability rating is indicative of moderately severe injury 
to the non-dominant extremity. The veteran's left upper 
extremity is his minor extremity.  A disability rating in 
excess of 20 percent for the minor extremity under Diagnostic 
Codes 5301 or 5303 is applicable if the disability is severe.  

Contrary to the representative's assertions, the in-service 
shrapnel injury did not cause a through and through muscle 
wound, in that there is no exit wound in the shoulder and the 
shrapnel that caused the injury is retained in the muscle.  
As shown by the service medical records the wound did not 
cause any bone injury or result in extensive debridement, any 
infection, sloughing of soft parts, or intermuscular binding; 
the VA examination showed no evidence of tissue or muscle 
loss or adhesions.  

The record does not reflect consistent complaints of the 
cardinal signs of muscle disability, in that the veteran 
denied having received any treatment for the shrapnel wound 
since his separation from service and he reported that the 
injury caused only minimal pain in the shoulder.  The 
evidence indicates that the veteran was unable to keep up 
with work requirements, but that was due to his back symptoms 
and not the injury to muscle group III.  The scar was only 
minimally depressed and was non-adherent.  There was no 
evidence of muscle loss, the veteran retained good strength 
in the shoulder, and the examiner determined that the 
shrapnel injury had not caused any loss of function of the 
muscle group.  Based on the available evidence, the Board 
finds, therefore, that the stated criteria for a disability 
rating in excess of 20 percent are not met.

The representative also contends that the veteran is entitled 
to a higher rating for the injury to the muscle group because 
the injury caused "discoloration of the arm".  
The Board observes that the scar of the left forearm, which 
was initially rated as part of the service-connected shoulder 
disability, has been separately rated and is not a subject of 
this appeal.  To the extent that the veteran's representative 
is attempting to associate alleged symptomatology with the 
service-connected left shoulder disability, it is well-
established that the veteran, as a layperson without medical 
training, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. There is no medical 
evidence that the service-connected left shoulder wound has 
caused any discoloration of the arm.  
None of the remaining evidence shows any change in the color 
of the left arm.  In addition, coloration of the affected 
extremity is not one of the cardinal signs of muscle 
disability to be considered in determining the appropriate 
rating.  The representative's assertions are not, therefore, 
relevant.

DeLuca considerations

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  
See38 C.F.R. § § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The evaluation of muscle injuries is not, however, predicated 
only on limitation of motion, and the cardinal signs of 
disability that are considered in evaluating muscle injuries 
incorporate all of the functional limitations that may 
result.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) [the 
provisions of 38 C.F.R. § 4.40 need not be separately 
considered unless the rating criteria are predicated only on 
limitation of motion].  

The Board observes in passing that even if 38 C.F.R. §§ 4.40 
and 4.45 could be considered, as discussed above the 
objective medical evidence does not demonstrate loss of 
function of the left shoulder which would allow for 
additional rating, and the veteran and his representative 
have pointed to no such loss of function.  The veteran 
complained during the December 2001 VA examination of pain in 
the middle of his back.  As indicated elsewhere in this 
decision, the back disability is a separate disability.  With 
respect to the shoulder, the veteran reported "minimal pain 
in the left shoulder, which does not bother him that much."  
 

Esteban considerations

In accordance with the Court's decision in Esteban v. Brown, 
6 Vet. App. 259 (1994), a veteran is entitled to separate 
disability ratings if symptomatology associated with of a 
service-connected disability is distinct and separate. The 
critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative of or overlapping.  
See also 38 C.F.R. §§ 4.14, 4.25(b) (2002).
  
The Court has also held that "the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology."  If the symptomatology 
can be evaluated under more than one diagnostic code, the 
Board must determine which diagnostic code "provides the most 
appropriate method for rating the veteran's disability."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) [citing 38 C.F.R. 
§ 4.14].  If a veteran has been evaluated under a diagnostic 
code that includes as the rating criteria the manifestation 
for which the veteran is claiming entitlement to a separate 
rating, a separate rating is not warranted.  Id.
 
The December 2001 VA examination disclosed that the scar on 
the anterior aspect of the left shoulder was tender.  
Diagnostic Code 7804 provides a 10 percent evaluation for 
superficial scars that ware tender and painful on objective 
demonstration.  The Board has therefore given thought to 
whether a separate disability rating may be assigned for the 
scar.  A separate rating could be assigned for a painful scar 
if the manifestations of that disability are distinct and 
separate, and not duplicative, of the manifestations of the 
injury to muscle group III.  Esteban, 6 Vet. App at 261-62.  

A review of the medical evidence of record reveals that the 
veteran has reported  experiencing minimal pain in his left 
shoulder which was.  As discussed above, according to the 
regulations applicable to the evaluation of muscle injuries, 
pain is one of the cardinal signs and symptoms of muscle 
disability.  See 38 C.F.R. § 4.56(c) (2002).  Significantly, 
the criteria for evaluating the severity of a muscle injury, 
specifically a moderately severe muscle injury, include the 
presence of entrance and (if applicable) exit scars.  See 
38 C.F.R. § 4.56(d) (2002).  The scar on the anterior aspect 
of the shoulder and any pain associated with the scar is, 
therefore, incorporated into the 20 percent rating that has 
been assigned under Diagnostic Codes 5301 or 5303.  Assigning 
a separate rating for the scar would constitute impermissible 
pyramiding under 38 C.F.R. § 4.14.

In addition, there is no evidence that the scar on the 
veteran's shoulder is, in fact, painful.  The only evidence 
in the veteran's favor is the finding of minimal tenderness 
on examination in December 2001.  On the other hand, multiple 
examinations from December 1945 to December 2001 failed to 
reveal any evidence of tenderness or pain in the scar.  The 
examiner in April 1993, the most recent examination prior to 
that conducted in December 2001, specifically found that the 
scar was non-tender.  After review of the veteran's entire 
relevant medical history, the Board concludes that the 
December 2001 finding that the scar is now tender, more than 
50 years after the injury was incurred, when it was not 
previously so found is far outweighed by the remainder of the 
medical evidence.  

For these reasons, the Board declines to grant a separate 
rating for the left shoulder scar and finds that such symptom 
is adequately compensated for by the currently assigned 20 
percent disability rating.

The veteran's representative contends that the veteran is 
entitled to a disability rating for the retained shrapnel 
that is separate from the rating assigned for the injury to 
the muscle group.  The representative has not cited to any 
legal authority for his contention that the missile causing 
the muscle injury should be rated separately from the muscle 
injury itself; he has not referenced any evidence showing 
that the retained shrapnel fragment is productive of 
disability; nor has he alluded to any symptoms of the 
retained shrapnel that are distinct and separate from the 
signs and symptoms of the muscle injury.  Multiple 
examinations have shown the presence of the shrapnel to be 
asymptomatic.  

A review of the medical evidence of record does not provide 
any basis for the assignment of a separate disability rating 
for the retained foreign body.  That aspect of the veteran's 
disability is not separate and distinct from the service-
connected muscle injury.  The Board finds, therefore, that 
entitlement to a separate disability rating for the retained 
shrapnel is not warranted.

Extraschedular consideration

An extra-schedular rating apply in cases which present an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  See 38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether an RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96 (August 16, 1996); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) [the Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required]; see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) [the Board may affirm a RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)].

In this case, although the RO made reference to 38 C.F.R. 
§ 3.321(b) in the April 2002 Statement of the Case, the RO 
did not make any findings concerning referral of this issue 
for an extraschedular rating.  The Board therefore believes 
that it is without authority to deal with the matter of an 
extraschedular rating.  However, since there may be some 
question concerning the Board's jurisdiction, it will in the 
alternative address the matter.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 38 C.F.R. 
§ 3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria. According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  See also Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The veteran has argued that the 
residuals of the shrapnel injury have resulted in his 
inability to maintain employment.  The disability that he 
attributes to the shrapnel injury, however, pertains to the 
back, not the left shoulder.  As previously stated, the 
evaluation assigned for the back disability is not presently 
before the Board.  The veteran himself has reported that the 
left shoulder symptoms were minimal, and the medical evidence 
of record, which has been discussed above, fails to identify 
an exceptional or unusual clinical picture.  There is no 
evidence of frequent hospitalization for the shoulder 
disability, or for that matter any such hospitalization.  The 
Board finds, therefore, that referral of the case for 
consideration of an extra-schedular rating in the first 
instance is not warranted.  See Floyd v. Brown, 9 Vet. App. 
88 (1996), appeal dis'd per curium, 9 Vet. App. 253 (1996).

In summary, the evidence establishes that the injury to 
muscle group III is no more than moderately severe.  In 
addition, the veteran is not entitled to separate ratings for 
the scar or the retained foreign body.  For the reasons and 
bases expressed above, the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 20 percent 
for the residuals of a wound to the left shoulder with a 
retained foreign body.  The benefit sought on appeal is 
accordingly denied.


ORDER

The appeal to establish entitlement to an effective date 
prior to February 9, 1984 for the grant of service connection 
for arthritis of the dorsal spine, including the claim of 
clear and unmistakable error in prior decisions, is denied.

The claim of entitlement to a disability rating in excess of 
20 percent for the residuals of a wound to the left shoulder 
with a retained foreign body is denied.


REMAND

3.  Entitlement to an increased disability rating for 
arthritis of the dorsal spine, currently evaluated as 10 
percent disabling.

As stated in the Introduction, in August 2001 the veteran's 
representative expressed disagreement with the rating 
assigned for the service-connected back disability, including 
the issue of an additional rating or an extra-schedular 
rating for a soft tissue injury and/or myofascial pain in the 
back caused by the retained foreign body.  

The filing of a Notice of Disagreement initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408- 410 
(1995).  Under these circumstances, the RO must furnish the 
veteran with a Statement of the Case as to the increased 
rating issue. Under the Court's jurisprudence, the Board is 
obligated to remand this issue. 
See Manlincon v. West, 12 Vet. App. 238 (1999).  This issue 
is therefore being remanded to the RO for the issuance of a 
statement of the case and to give the veteran the opportunity 
to submit a substantive appeal.  38 U.S.C.A. § 7105 (West 
2002).

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

Because the issue of the veteran's entitlement to a total 
rating based on individual unemployability is inextricably 
intertwined with the issue of entitlement to a higher rating 
for arthritis of the dorsal spine, action on that issue by 
the Board will be deferred pending re-adjudication by the RO.

To ensure full compliance with due process requirements, 
these issues are REMANDED to the RO for the following 
development:

The RO should issue a (Supplemental) 
Statement of the Case as to the issue of 
the veteran's entitlement to an increased 
disability rating for arthritis of the 
dorsal spine.  The veteran and his 
representative should be provided a 
statement of the case and be given the 
opportunity to submit a substantive 
appeal as to that issue.  Any appropriate 
development should be undertaken as to 
the issue of the veteran's entitlement to 
a total rating based on individual 
unemployability as circumstances warrant.

The case should be returned to the Board for consideration of 
any issues that remain in a denied status and for which a 
valid substantive appeal has been submitted.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



